Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but are moot in view of the new grounds of rejection, particularly the application of the Feng reference. 
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 1, 3, 4, 9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Supnik (US20160267050A1) in view of Garcia et al (US Pub. No. 2004/0193825), hereafter, “Garcia,” and Feng et al (US Pub. No. 2006/0256784), hereafter, “Feng.”

Regarding claim 1, Supnik teaches a data processing system, comprising: 
at least two storage nodes (Supnik: Fig. 1, network topology 100 with storage nodes 106-108); and 
a controller coupled to the at least two storage nodes and configured to (Supnik: Fig. 1, controller 104 coupled to storage node 106-108 through fabric 110): 
receive an operation request from a host (Supnik: [0044] lines 1-2, host device sends a command (i.e. operation request) to controller 104), wherein the operation request comprises an identity of target data and an operation type (Supnik: [0044] lines 3-5, the command (i.e. operation request) can be a read (i.e. operation type) command that also comprise read content (i.e. target data) address information (i.e. identity) or any information associated therewith); 
determine at least one target storage node from the at least two storage nodes according to the identity of the target data (Supnik: [0044] lines 3-5, the read command comprises read content address information (i.e. identity). Supnik further teaches ([0045] lines 1-8) the controller identifies which node device (i.e. target storage node) stores desired read data based on the read command); and 
send an instruction message to the at least one target storage node (Supnik: [0046] lines 1-2, controller 104 sends a retrieve command (i.e. instruction message) to the node device), wherein the instruction message instructs the at least one target storage node to send the target data to the host or obtain the target data from the host (Supnik: [0046] lines 6-9, the retrieve command (i.e. instruction message) comprises an RDMA connection request to perform the read data transfer from the node device to the host device), and
wherein the at least one target storage node is configured to: 
receive the instruction message from the controller (Supnik: [0046] lines 1-4, controller 104 sends a retrieve command (i.e. instruction message) to the node device (target storage node));
establish a remote direct memory access (RDMA) coupling between the at least one target storage node and the host (Supnik: [0046], particularly, “The retrieve command can comprise an RDMA connection request to perform the read data transfer from the main memory of the node device to a main memory of the host device…Stated differently, the controller sets up a third-party RDMA request between the node device and the host device.”); and
send the target data to the host or obtain the target data from the host according to the instruction message through the RDMA coupling (Supnik: [0047], the node device sends the read data to the host).
However, Supnik does not explicitly disclose establishing a remote direct memory access (RDMA) coupling between the at least one target storage node and the host using a queue pair (QP) by:
Creating a first send queue (SQ) and a first receive queue (RQ): 
receiving, from the controller, a parameter of a second SQ and a second RQ created by the host and received by the controller from the host through a non-RDMA coupling between the controller and the host, and wherein the parameter of the second SQ and the second RQ is configured to establish the RDMA coupling between the target storage node and the host; and
binding, based on the parameter of the second SQ and the second RQ the first SO to the second RQ and the first RQ to the second SQ to establish the RDMA coupling to the host. 
But, Garcia discloses establishing a remote direct memory access (RDMA) coupling between at least one target storage node (Garcia, Fig 2, label 202) and a host (Garcia, Fig. 2, label 204) using a queue pair (QP) (Garcia, Fig. 2, labels 210 and 212, [0018], particularly, “As set forth above with respect to FIG. 1, any of these devices may exchange information in an RDMA environment”) by:
creating a first send queue (SQ) (Garcia, Fig. 2, label 210) and a first receive queue (RQ) (Garcia, Fig. 2, label 212 and further [0022], particularly, “The QP associated with the RNIC 208 may comprise the send queue 210 and the receive queue 212… The creation of the QP may be initiated by the first consumer 206 or the second consumer 220, depending on which consumer desires to transfer data to or retrieve data from the other consumer.”); 
receiving, from a controller, a parameter of a second SQ (Garcia, Fig. 2, label 224) and a second RQ (Garcia, Fig. 2, label 226) created by the host and received by the controller from the host through a non-RDMA coupling between the controller and the host wherein the parameter of the second SQ and the second RQ is configured to establish the RDMA coupling between the target storage node and the host (Garcia, [0022], particularly, “The arrows between the send queue 210 and the receive queue 226 and between the send queue 224 and the receive queue 212 indicate the flow of data or information therebetween. Before communication between the RNICs 208 and 222 (and their associated QPs) may occur, the QPs ; and
binding, based on the parameter of the second SQ and the second RQ the first SQ to the second RQ and the first RQ to the second SQ to establish the RDMA coupling to the host (Garcia, [0022]-[0023], particularly, “Information relating to the configuration of the QPs may be stored in the QP context 218 of the RNIC 208 and the QP context 232 of the RNIC 222. For instance, the QP context 218 or 232 may include information relating to a protection domain ("PD") in a protection domain field, access rights, send queue information, receive queue information, completion queue information, or information about a local port connected to the QP and/or remote port connected to the QP.”) 
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Supnik’s system to use queue pairs taught by Garcia. The motivation for doing so would have been in order to accurately and efficiently track RDMA couplings. 
However, the combination of Supnik and Garcia does not explicitly disclose the non-RDMA coupling comprises a Transmission Control Protocol/Internet Protocol (TCP/IP) coupling between the host and controller. That is, Garcia does disclose a non-RDMA coupling but does not disclose the specifics of it being a Transmission Control Protocol/Internet Protocol (TCP/IP) coupling.
But, Feng discloses receiving, from a controller, a parameter created by a host and received by the controller from the host through a non-RDMA coupling between the controller and the host wherein the non-RDMA coupling comprises a Transmission Control Protocol/Internet Protocol (TCP/IP) coupling between the host and controller, and wherein the parameter is configured to establish the RDMA coupling between the target storage node and the host ([0089]-[0097], particularly, “It initiates RDMA offload on an already established TCP connection….In order to initiate an 
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination Supnik and Garcia to use the TCP/IP connection of Feng. The motivation for doing so would have been in order to provide a known and reliable means to establish RDMA couplings vs the generic description provided by Garcia. 

Regarding claim 3, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the data processing system of claim 1, wherein the operation request further comprises a location parameter of a target storage area in a memory specified by the host for the target data (Supnik: [0044] lines 3-5, the command (i.e. operation request) can be a read command that also comprise read content (i.e. target data) address information (i.e. location parameter) or any information associated therewith), and wherein the controller is further configured to: 
determine, according to the location parameter of the target storage area, a location parameter of a sub storage area specified in the target storage area for a data block of the target data corresponding to the at least one target storage node (Supnik: [0044] lines 3-5, the read command comprises read content address information. Supnik further teaches ([0045] lines 1-8) the controller identifies which node device (i.e. target storage node) stores desired read data based on the read command. The controller is aware of what data the node device stores in a main memory of the node device); and 
generate the instruction message, wherein the instruction message comprises an identity of the data block, the operation type, and the location parameter of the sub storage area (Supnik: [0046] lines 1-6, controller 104 sends a retrieve command (i.e. instruction message) to the node device. The retrieve command is based on the read command (i.e. operation type) the controller received from the host. The read command includes the read content address information (i.e. location parameter)), and 
wherein the at least one target storage node is further configured to: 
write the data block of the target data into the sub storage area in the memory of the host according to the location parameter of the sub storage area the RDMA coupling to the host when the operation type is a read operation (Supnik: [0046] lines 6-9, the retrieve command comprises an RDMA connection request to perform the read data transfer from the main memory of the node device to the main memory of the host device); and 
read the data block of the target data from the sub storage area in the memory of the host according to the location parameter of the sub storage area using the RDMA coupling to the host, and store the data block when the operation type is a write operation (Supnik: [0052] lines 1-2, The host sends a write command to the controller. Supnik further teaches ([0055] lines 6-9) when the controller receives a write command, the controller sends the store command to the node. The store command comprises an RDMA connection request to perform the write data transfer from the main memory of the host device to the main memory of the node device).

Regarding claim 4, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach wherein the at least one target storage node of the at least two storage nodes is further configured to: send a parameter of the SQ and the first RQ to the controller, wherein the controller is further configured to: receive the parameter of the second SO and the second RQ from the host; receive the parameter of the first SO and the first RQ from the at least one target storage node; send the parameter of the first SO and the first RQ to the host; and send the parameter of the second SQ and the second RQ to the at least one target storage node (Garcia, [0022]-[0023], particularly, “The arrows between the send queue 210 and the receive queue 226 and between the send queue 224 and the receive queue 212 indicate the flow of data or information therebetween. Before communication between the RNICs 208 and 222 (and their associated QPs) may occur, the QPs may be established and configured by an exchange of commands or verbs between the RNIC 208 and the RNIC 222…Information relating to the configuration of the QPs may be stored in the QP context 218 of the RNIC 208 and the QP context 232 of the RNIC 222. For instance, the QP context 218 or 232 may include information relating to a protection domain ("PD") in a protection domain field, access rights, send queue information, receive queue information, completion queue information, or information about a local port connected to the QP and/or remote port connected to the QP.”).

Regarding claim 11, Supnik teaches a data processing method, wherein the data processing method is executed by a storage node (Supnik: Fig. 1, the storage nodes 106-108 coupled to controller 104), wherein the storage node communicates with a controller, wherein the controller is configured to manage the storage node (Supnik: [0036] lines 5-8, the controller 104 sets up communication between storage nodes 106-108 and host device 102), and wherein the data processing method comprises: 
receiving, by the storage node, an instruction message from the controller, wherein the instruction message comprises an identity of target data of a host and an operation type (Supnik: [0046] lines 1-2, the node device receives a retrieve command (i.e. instruction message) from the ([0046] lines 1-6) that the retrieve command is instructive to retrieve the read data (i.e. target data) associated with the read command (i.e. operation type)); and 
establishing a remote direct memory access (RDMA) coupling between the at least one target storage node and the host (Supnik: [0046], particularly, “The retrieve command can comprise an RDMA connection request to perform the read data transfer from the main memory of the node device to a main memory of the host device…Stated differently, the controller sets up a third-party RDMA request between the node device and the host device.”); and
sending, by the storage node, the target data to the host or obtaining the target data from the host according to the instruction message through the RDMA coupling (Supnik: [0047], the node device sends the read data to the host).
 However, Supnik does not explicitly disclose establishing a remote direct memory access (RDMA) coupling between the storage node and the host using a queue pair (QP) by:
creating, by the storage node, a first send queue (SQ) and a first receive queue (RQ): 
receiving, by the storage node from the controller, a parameter of a second SQ and a second RQ created by the host and received by the controller from the host through a non-RDMA coupling between the controller and the host, wherein the parameter of the second SQ and the second RQ is configured to establish an RDMA coupling between the storage node and the host; and
binding, by the storage node based on the parameter of the second SQ and the second RQ the first SO to the second RQ and the first RQ to the second SQ to establish the RDMA coupling between the storage node and  the host. 
But, Garcia discloses establishing a remote direct memory access (RDMA) coupling between a storage node (Garcia, Fig 2, label 202) and a host (Garcia, Fig. 2, label 204) using a queue pair (QP) (Garcia, Fig. 2, labels 210 and 212, [0018], particularly, “As set forth above with respect to FIG. 1, any of these devices may exchange information in an RDMA environment”) by:
creating, by the storage node, a first send queue (SQ) (Garcia, Fig. 2, label 210) and a first receive queue (RQ) (Garcia, Fig. 2, label 212 and further [0022], particularly, “The QP associated with the RNIC 208 may comprise the send queue 210 and the receive queue 212… The creation of the QP may be initiated by the first consumer 206 or the second consumer 220, depending on which consumer desires to transfer data to or retrieve data from the other consumer.”); 
receiving, by the storage node from the controller, a parameter of a second SQ (Garcia, Fig. 2, label 224) and a second RQ (Garcia, Fig. 2, label 226) created by the host and received by the controller from the host through a non-RDMA coupling between the controller and the host wherein the parameter of the second SQ and the second RQ is configured to establish an RDMA coupling between the storage node and the host (Garcia, [0022], particularly, “The arrows between the send queue 210 and the receive queue 226 and between the send queue 224 and the receive queue 212 indicate the flow of data or information therebetween. Before communication between the RNICs 208 and 222 (and their associated QPs) may occur, the QPs may be established and configured by an exchange of commands or verbs between the RNIC 208 and the RNIC 222.”); and
binding, by the storage node based on the parameter of the second SQ and the second RQ the first SQ to the second RQ and the first RQ to the second SQ to establish the RDMA coupling between the storage node and the host (Garcia, [0022]-[0023], particularly, “Information relating to the configuration of the QPs may be stored in the QP context 218 of the RNIC 208 and the QP context 232 of the RNIC 222. For instance, the QP context 218 or 232 may include information relating to a protection domain ("PD") in a protection domain field, access  
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Supnik’s system to use queue pairs taught by Garcia. The motivation for doing so would have been in order to accurately and efficiently track RDMA couplings. 
However, the combination of Supnik and Garcia does not explicitly disclose the non-RDMA coupling comprises a Transmission Control Protocol/Internet Protocol (TCP/IP) coupling between the host and controller. That is, Garcia does disclose a non-RDMA coupling but does not disclose the specifics of it being a Transmission Control Protocol/Internet Protocol (TCP/IP) coupling.
But, Feng discloses receiving, by the storage node from a controller, a parameter created by a host and received by the controller from the host through a non-RDMA coupling between the controller and the host wherein the non-RDMA coupling comprises a Transmission Control Protocol/Internet Protocol (TCP/IP) coupling between the host and controller, and wherein the parameter is configured to establish the RDMA coupling between the target storage node and the host ([0089]-[0097], particularly, “It initiates RDMA offload on an already established TCP connection….In order to initiate an RDMA offload process, the RDMA Module 300 calls the initiate offload function of the TCP offload module because RDMA is a dependant protocol of TCP. As such, the RDMA Module 300 needs to obtain Initiate offload handlers from the TCP module and set corresponding completion handlers to the TCP module.”)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination Supnik and Garcia to use the TCP/IP connection of Feng. The motivation for doing so would have been in order to provide a known and reliable means to establish RDMA couplings vs the generic description provided by Garcia. 

Regarding claim 12, it is rejected for similar reasons that are outlined in claim 4’s rejection.

Regarding claim 13, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the data processing method of claim 11, wherein the instruction message comprises the identity of the target data, the operation type, and a location parameter of a target storage area in a memory of the host (Supnik: [0046] lines 1-6, controller 104 sends a retrieve command (i.e. instruction message) to the node device. The retrieve command is based on the read command the controller received from the host. The read command (i.e. operation type) includes the read content (i.e. target data) address information (i.e. location parameter)), and wherein sending the target data to the host or obtaining the target data from the host comprises: 
writing, by the storage node, the target data into the target storage area in the memory of the host using the RDMA coupling to the host when the operation type is a read operation (Supnik: [0046] lines 6-9, the retrieve command comprises an RDMA connection request to perform the read data transfer from the main memory of the node device to the main memory of the host device); and 
reading, by the storage node, the target data from the target storage area in the memory of the host using the RDMA coupling to the host, and storing the target data when the operation type is a write operation (Supnik: [0052] lines 1-2, The host sends a write command to the controller. Supnik further teaches ([0055] lines 6-9) when the controller receives a write command, the controller sends the store command to the node. The store command comprises an RDMA connection request to perform the write data transfer from the main memory of the host device to the main memory of the node device).

Regarding claim 15, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the QP comprises a parameter of the first SQ and the first RQ used to establish the RDMA coupling (Garcia, [0022]-[0023], particularly, “Information relating to the configuration of the QPs may be stored in the QP context 218 of the RNIC 208 and the QP context 232 of the RNIC 222. For instance, the QP context 218 or 232 may include information relating to a protection domain ("PD") in a protection domain field, access rights, send queue information, receive queue information, completion queue information, or information about a local port connected to the QP and/or remote port connected to the QP.”).

Regarding claim 16, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the parameter of the first SQ and the first RQ comprises an identity of the QP (Garcia, [0022]-[0023], particularly, “Information relating to the configuration of the QPs may be stored in the QP context 218 of the RNIC 208 and the QP context 232 of the RNIC 222. For instance, the QP context 218 or 232 may include information relating to a protection domain ("PD") in a protection domain field, access rights, send queue information, receive queue information, completion queue information, or information about a local port connected to the QP and/or remote port connected to the QP.”).

Regarding claim 17, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the identity of the QP comprises a number (Garcia, [0022]-[0023], particularly, “Information relating to the configuration of the QPs may be stored in the QP context 218 of the RNIC 208 and the QP context 232 of the RNIC 222. For instance, the QP context 218 or 232 may include information relating to a protection domain ("PD") in a protection domain field, access rights, send queue information, receive queue information, .

Regarding claim 18, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the identity of the QP comprises a letter (Garcia, [0022]-[0023], particularly, “Information relating to the configuration of the QPs may be stored in the QP context 218 of the RNIC 208 and the QP context 232 of the RNIC 222. For instance, the QP context 218 or 232 may include information relating to a protection domain ("PD") in a protection domain field, access rights, send queue information, receive queue information, completion queue information, or information about a local port connected to the QP and/or remote port connected to the QP.”).

Regarding claim 19, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach a combination of a letter and a number (Garcia, [0022]-[0023], particularly, “Information relating to the configuration of the QPs may be stored in the QP context 218 of the RNIC 208 and the QP context 232 of the RNIC 222. For instance, the QP context 218 or 232 may include information relating to a protection domain ("PD") in a protection domain field, access rights, send queue information, receive queue information, completion queue information, or information about a local port connected to the QP and/or remote port connected to the QP.”).

Regarding claim 20, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the QP comprises a first QP and a second QP, wherein the first QP comprises the first SQ and the first RQ, wherein the second QP comprises the second QP comprises the second SQ and the second RQ wherein the first QP is generated by the at least one target storage node, and wherein the second QP is generated by the host (Garcia, Fig. 2 and [0022]-[0023], particularly, “Information relating to the configuration of the QPs may be stored in the QP context 218 of the RNIC 208 and the QP context 232 of the RNIC 222. For instance, the QP context 218 or 232 may include information relating to a protection domain ("PD") in a protection domain field, access rights, send queue information, receive queue information, completion queue information, or information about a local port connected to the QP and/or remote port connected to the QP.”).

Claim 9 is a method claim corresponding to system claims 1. It is rejected for the same reason. 

Claims 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Supnik and Garcia further in view of Jia (US20170371597A1).

Regarding claim 2, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the data processing system of claim 1, wherein the controller is further configured to: 
send a first instruction message to the first storage node, wherein the first instruction message comprises an identity of the first data block and instructs the first storage node to send the first data block to the host or obtain the first data block from the host (Supnik: [0046] lines 1-2, the controller sends retrieve command (i.e. instruction message) to the node the data is located (i.e. If the data is located on storage node 106, then the instruction is sent to storage node 106). Supnik further teaches ([0047] lines 1-2) that the storage node sends the read data directly to the host); and 
send a second instruction message to the second storage node, wherein the second instruction message comprises an identity of the second data block and instructs the second storage node to send the second data block to the host or obtain the second data block from the host (Supnik: [0046] lines 1-2, the controller sends retrieve command (i.e. instruction message) to the node the data is located (i.e. If the data is located on storage node 108, then the instruction is sent to storage node 108). Supnik further teaches ([0047] lines 1-2) that the storage node sends the read data directly to the host).
However, Supnik and Garcia does not explicitly teach determine, according to the identity of the target data, that the at least one target storage node comprises a first storage node storing a first data block of the target data and a second storage node storing a second data block of the target data; 
On the other hand, Jia teaches determine, according to the identity of the target data (Jia: [0059] lines 4-9, data blocks 710 and 712 will be held in different storage devices based on the mapping (i.e. identity) of the storage system, and the data blocks 710, 712), that the at least one target storage node comprises a first storage node storing a first data block of the target data (Jia: Fig. 7, data block 720 of target data 420 is stored in storage device 340) and a second storage node storing a second data block of the target data (Jia: Fig. 7, data block 722 of target data 420 is stored in storage device 342);
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Supnik and Garcia to use the data splitting portion as taught by Jia. The motivation for doing so would have been in order to split a data to multiple data blocks in order to store it in multiple storage devices (Jia: [0059] lines 4-9). 

Claim 10 is a method claim corresponding to system claim 2. It is rejected for the same reason. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Supnik, Garcia, and Feng in further in view of Banikazemi (US20070041383A1).

Regarding claim 5, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the data processing system of claim 1, 
However, Supnik, Garcia, and Feng does not explicitly teach wherein the controller is further configured to send another instruction message to the host, wherein the other instruction message comprises a communication address of the at least one target storage node and instructs the host to send the target data to the at least one target storage node or obtain the target data from the at least one target storage node using TCP/IP packet coupling to the at least one target storage node.
On the other hand, Banikazemi teaches wherein the controller is further configured to send another instruction message to the host, wherein the other instruction message comprises a communication address of the at least one target storage node and instructs the host to send the target data to the at least one target storage node or obtain the target data from the at least one target storage node (Banikazemi teaches (abstract) a third party node initiated RDMA scheme for transferring data from a source node to destination node. Banikazemi further teaches ([0054] lines 1-9) an Initiator node's NIC (i.e. controller) that sends a transfer directives (i.e. instruction message) to the source node (i.e. host). The transfer directives instructs the receiving node (i.e. host) to perform RDMA operation (i.e. send target data to storage node). The transfer directive includes parameter such as the destination node (i.e. storage node) network address (i.e. communication address)) using a TCP/IP packet coupling to the at least one target storage node (Banikazemi teaches ([0029] lines 1-4) a network environment 102 (Fig. 1) that supports Third Party Initiated Remote Direct Memory Access (TPI RDMA). Banikazemi further teaches ([0028] lines 1-9) the network may include various topologies and protocols such as TCP/IP).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Supnik, Garcia, and Femg to use the Third Party (Banikazemi: [0054] lines 1-9). 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Supnik, Garcia, and Feng and further in view of Mullick (US20080031265A1).

Regarding claim 6, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the data processing system of claim 1, wherein the operation type is a read operation (Supnik: [0044] line1-2, the host sends a read (i.e. operation type) command to a controller), wherein the instruction message comprises the operation type (Supnik: [0046] lines 1-2, controller 104 sends a retrieve (i.e. in order to read the data from storage node) command (i.e. instruction message) to the node device), and the identity of the target data (Supnik teaches ([0044] lines 1-7) that the read command comprise read content address information (i.e. identity of target data) or any information associated therewith), 
However, Supnik, Garcia, and Feng does not explicitly teach wherein the instruction message comprises a communication address of the host, a communication address of the controller, and wherein sending the target data the host or obtaining the target data from the host comprises the at least one target storage node is further configured to send, using the communication address of the controller as a source address and using the communication address of the host as a destination address, a TCP/IP packet carrying the target data.
On the other hand, Mullick teaches  wherein the instruction message comprises a communication address of the host, a communication address of the controller and sending the target data to the host or obtaining the target data from the host compries the at least one target storage node being further configured to send, using the communication address of the controller as a source address and using the communication address of the host as a destination address, a TCP/IP packet carrying the target data (Mullick teaches ([0074] lines 12-17) a connection between a client, appliance, and a server. The server (i.e. storage node) sends a packet to the client (i.e. host) using the output port of the appliance (i.e. controller) as the source address, and the destination address is changed to the address of the requesting client (i.e. host). Mullick further teaches ([0074] lines 1-3) that the connection is made via a transport layer connection (i.e. TCP/IP)).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Supnik, Garcia, and Feng to use the connection mapping portion as thought by Mullick. The motivation for doing so would have been in order to send a response to a requester by swapping the source and destination address on the request packet and sending the requested data back to the sender (Mullick: [0074] lines 12-17).

Claim 14 is a method claim corresponding to system claim 6. It is rejected for the same reason. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Supnik, Garcia, Feng, Mullick, and further in view of Jia.

Regarding claim 7, Supnik modified by Garcia, Feng, and Mullick teaches the data processing system of claim 6, wherein the controller is further configured to: 
However, Supnik nor Mullick explicitly teach determine an acceptable data amount of the host according to a TCP window size of the host; 
determine, according to the acceptable data amount, a data block of the target data added to each TCP/IP packet by the at least one target storage node; and 
generate the instruction message comprising an identity of the data block.
On the other hand, Jia teaches determine an acceptable data amount of the host according to a TCP window size of the host (Jia teaches ([0058] lines 2-7) a size of the target data being too large or too small (i.e. an acceptable data amount is defined by the parameter that categorizes data as being too large or too small)); 
determine, according to the acceptable data amount, a data block of the target data added to each TCP/IP packet by the at least one target storage node (Jia: [0058] lines 2-7, if the size of the target data is too small, it might be stored in one storage system. If the size of the target data is too large, then the target data might be on multiple storage devices); and 
generate the instruction message comprising an identity of the data block (Jia: [0058] lines 3-6, the data is divided into an appropriate number of data blocks according to address mapping).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Supnik, Garcia, Feng, and Mullick to use the data storage based on size as taught by Jia. The motivation for doing so would have been in order to split the target data into multiple storage devices if the size is too large, and to keep it original format if the size is too small (Jia: [0058] lines 3-6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Supnik, Garcia, Feng,  Banikazemi, and further in view of Jia (US20170371597A1).

Regarding claim 8, the teachings of Supnik, Garcia, and Feng as combined for the same reasons set forth in claim 1’s rejection further teach the data processing system of claim 1, 
 wherein each of the at least one target storage node is further configured to send a data transmission success message to the controller after sending the target data to the host or obtaining the target data from the host, and wherein the controller is further configured to send an operation success message to the host after receiving the data transmission success message.
On the other hand, Banikazemi teaches wherein each of the at least one target storage node is further configured to send a data transmission success message to the controller after sending the target data to the host or obtaining the target data from the host (Banikazemi teaches ([0057] lines 1-6) that once the RDMA operation is completed, the destination node (i.e. target storage node) notifies the initiator node (i.e. controller) that the RDMA operation was successfully completed).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Supnik, Garcia, and Feng to use the operation notification system as thought by Banikazemi. The motivation for doing so would have been in order to notify the transfer initiator node that the requested operation of transferring data successfully completed (Banikazemi: ([0057] lines 1-6)). 
On the other hand, Jia teaches wherein the controller is further configured to send an operation success message to the host after receiving the data transmission success message (Jia: [0048] lines 4-7 from bottom, after the target data is written to the storage area of the storage system, a signal indicating write success may be returned to the host issuing the write request. Jia further teaches ([0044] lines 1-5) that the controller 312 processes the write request from the external host (i.e. when the data is successfully written, it is the controller sending the success message to the host)).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Supnik, Garcia, Feng, and Banikazemi to use the signaling portion as taught by Jia. The motivation for doing so would have been in (Jia: [0048] lines 4-7 from bottom).

Allowable Subject Matter
27.	Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452